COX, Judge
(dissenting):
I believe the issue raised by appellant is “moot” because it does not appear that he performed any duty without pay as a result of the approved sentence. Further, the case is not “ripe” for review until or unless appellant is ordered back to duty and required to serve without pay. The notion that we should have a case or controversy apparently does not appeal to my learned colleagues.
Furthermore, we should not attempt to legislate appropriate sentences in the face of Congress’ mandate that the President prescribe the limits of “punishment which a court-martial may direct.” Art. 56, Uniform Code of Military Justice, 10 U.S.C. § 856.